EXHIBIT 10.9

BARNES GROUP INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

as amended December 31, 2007

Preamble

The Supplemental Executive Retirement Plan (the “Supplemental Plan”) was amended
by the Board of Directors on May 16, 1997 and December 31, 2007. The
Supplemental Plan as amended on December 31, 2007 and set forth herein is not
intended to enhance (within the meaning of Treasury Regulation section
1.409A-6(a)(4)) any benefit or right existing under the Supplemental Plan on or
before that date, and it shall be administered, interpreted and construed
accordingly.

 

1. Purpose

The purpose of the Supplemental Plan is to provide supplemental pension benefits
to selected employees and certain Officers of Barnes Group Inc. (collectively
“Participants”) who elect any form of contingent annuity under the Barnes Group
Inc Salaried Retirement Income Plan (the “Pension Plan”) under which a spouse or
former spouse is the contingent annuitant.

 

2. Benefits

 

2.1 The Company will pay the amount described in the following paragraph to each
person who meets the requirements of (A) and (B):

 

- 1 -



--------------------------------------------------------------------------------

(A) such person is either (i) an Officer on or after November 16, 1979, who
either retires as an Officer under the Pension Plan with ten years of service
with Barnes Group or a direct or indirect subsidiary of Barnes Group, or ceases
to be an Officer due to disability, or (ii) an employee of Barnes Group Inc. who
has been designated to participate in the Supplemental Plan by the Benefits
Committee, and (B) such person is receiving retirement benefits under the
Pension Plan pursuant to a contingent pensioner form of benefit under which the
contingent pensioner is the Participant’s spouse or former spouse.

The benefit payable to such Participants shall be a monthly supplemental annuity
equal to (a) minus (b) where:

 

  (a) equals the sum of: (i) the monthly retirement income payable to the
Participant if he/she elected a straight life annuity under the Pension Plan;
(ii) the monthly retirement income payable to the Participant under the
Retirement Benefit Equalization Plan (“RBEP”) if he/she elected a straight life
annuity under the RBEP; and (iii) if the Participant is a participant in the
Supplemental Senior Officer Retirement Plan (“SSORP”), the monthly retirement
income payable to the Participant if he/she elected a straight life annuity
under the SSORP; and

 

  (b)

equals the sum of: (i) the monthly pension benefits to which the Participant is
entitled pursuant to the Pension Plan were he/she to elect the 50% contingent
pensioner form of annuity, naming such spouse or former spouse as contingent
pensioner, and irrespective of whether or not the

 

- 2 -



--------------------------------------------------------------------------------

 

Participant in fact elects the 50% contingent pensioner form of annuity under
the Pension Plan; (ii) the monthly pension benefits to which the Participant is
entitled pursuant to the RBEP were he/she to elect the 50% contingent pensioner
form of annuity, naming such spouse or former spouse as contingent pensioner,
and irrespective of whether or not the Participant in fact elects the 50%
contingent pensioner form of annuity under the RBEP; and (iii) the monthly
pension benefits to which the Participant is entitled pursuant to the SSORP were
he/she to elect the 50% contingent pensioner form of annuity, naming such spouse
or former spouse as contingent pensioner, and irrespective of whether or not the
Participant in fact elects the 50% contingent pensioner form of annuity under
the SSORP.

 

2.2 Benefits payable hereunder will commence to be paid at the same time as
benefits paid pursuant to the Pension Plan, and will continue to be paid during
the lifetime of the Participant. No benefits will be paid hereunder after the
death of the Participant.

 

3. Administration

The Benefits Committee shall administer the Supplemental Plan, and shall have
the same administrative powers relating to the Supplemental Plan as it does with
respect to the Pension Plan.

 

- 3 -



--------------------------------------------------------------------------------

4. General

 

4.1 The Supplemental Plan may be amended in whole or in part or terminated at
any time by the Board of Directors of the Company, except that no such amendment
or termination shall adversely affect the benefits payable to any person who has
begun to receive benefits hereunder.

 

4.2 Benefits payable under the Supplemental Plan shall not be funded and shall
be paid out of the general assets of the Company.

 

4.3 The Supplemental Plan shall be construed, administered, and enforced
according to the laws of the State of Connecticut.

As amended by the Board of Directors December 31, 2007

 

- 4 -